ACQUIRED SALES CORP.

 

 

 

 

May 23, 2019

 

Mr. Nicholas S. Warrender

Warrender Enterprise Inc. d/b/a Lifted Liquids

43360 N US Highway 41

Zion, IL  60099

 

Re:Letter of Intent 

 

Dear Nick,

 

This is a letter of intent (this “LOI”) between Warrender Enterprise Inc. d/b/a
Lifted Liquids (“Lifted”), Nicholas S. Warrender d/b/a Lifted Liquids (the
“Warrender”), Acquired Sales Corp. (“AQSP”), Gerard M. Jacobs (“GJacobs”) and
William C. Jacobs (“WJacobs”), to engage in the following transaction (the
“Transaction”), subject to the following conditions, and also subject to the
following agreements and covenants, intending to be legally bound hereby:

 

The Transaction

 

AQSP will acquire 100% of the ownership interests in Lifted including its
affiliated vape shops in a reorganization, for the following consideration:
Seven Million Five Hundred Thousand Dollars ($7,500,000) in cash, plus the
greater of: (i) Four Million Five Hundred Forty-Five Thousand Four Hundred
Fifty-Five (4,545,455) shares or (ii) a number of shares with a value at closing
of the Transaction equal to 50% of the value of the aggregate consideration
deemed paid to Warrender for his ownership interests in Lifted, in each case,
such shares being in the form of unregistered common stock of AQSP (the “Stock
Consideration”), provided that Warrender shall enjoy so-called “piggyback
registration rights” in regard to the Stock Consideration, and provided further
that Warrender shall enjoy so-called "demand registration rights" in regard to
the Stock Consideration if no piggyback registration statement is filed with the
SEC within 120 days following the closing of the Transaction (collectively, the
“Transaction”).

 

Conditions

Closing of the Transaction will be subject to the following conditions:

1. Lifted shall, with the advice and assistance of Lifted's outside accountants
and of WJacobs, AQSP’s President and Chief Financial Officer, immediately
prepare Lifted's 2017, 2018 and

--------------------------------------------------------------------------------

1 

--------------------------------------------------------------------------------



2019 financial statements, including statements of income, balance sheets and
cash flows (the “Lifted Financial Statements”), for audit and review.

2. As promptly as possible following the execution of this LOI, Lifted at its
expense shall engage AQSP’s PCAOB-qualified independent firm of certified public
accountants, Fruci & Associates II, PLLC, Spokane, Washington, to audit the
Lifted Financial Statements for fiscal years 2017 and 2018, and to review the
Lifted Financial Statements for quarterly periods during 2019, in accordance
with U.S. generally accepted accounting principles, and to provide all opinion
letters and other documents as shall be necessary to allow Lifted to be acquired
by AQSP in the Transaction pursuant to all applicable U.S. Securities and
Exchange Commission (“SEC”) and FASB rules and regulations, and to allow AQSP to
timely file all necessary securities filings with the SEC (collectively, the
“Audit”). If the results of the Audit are not acceptable to AQSP, then the
Transaction shall be abandoned.

3. Lifted shall allow AQSP to conduct a so-called “due diligence” investigation
of Lifted's business, permits, leases, contracts, books and records, financials,
historical operations, business practices, computer systems, prospects, legal,
taxes, and other matters. AQSP shall use its best efforts to complete such “due
diligence” investigation within 30 days. If the results of such “due diligence”
investigation are not acceptable to AQSP, then the Transaction shall be
abandoned. Upon making such a determination, AQSP shall notify Lifted promptly
of AQSP’s abandonment of the Transaction as a result of the “due diligence”
investigation.

4. Upon completion of the “due diligence” investigation and negotiation of a
merger agreement (the “Merger Agreement”) containing representations,
warranties, covenants, conditions, and indemnifications customary to
transactions like the Transaction, AQSP and Lifted shall execute and deliver the
Merger Agreement.  The Closing of the Transaction pursuant to the Merger
Agreement shall be conditioned upon the execution and delivery by Lifted and
AQSP of mutually acceptable, legally binding, definitive closing documentation
(the “Definitive Documents”) including:

(a) five-year employment agreement between AQSP and Warrender, for Warrender to
serve as Lifted's CEO, managing and directing Lifted's businesses and strategies
(the “Warrender Employment Agreement”); and

(b) a shareholders agreement (the “Shareholders Agreement”) among Warrender,
 GJacobs, WJacobs and Erik S. Lundgren ("Lundgren") (collectively the “Parties
to the Shareholders Agreement”), it being understood that the Shareholders
Agreement shall include, among other things, agreements by each of the Parties
to the Shareholders Agreement:

(1) to nominate, support and vote in favor of slates of nominees for the Board
of Directors of AQSP who are mutually acceptable to the Parties to the
Shareholders Agreement;

(2) to support and vote in favor of base salaries, a management bonus pool, and
future stock options or warrants, for the key executives of AQSP including
GJacobs, WJacobs,

--------------------------------------------------------------------------------

2 

--------------------------------------------------------------------------------



Lundgren and Warrender, that are mutually acceptable to the Parties to the
Shareholders Agreement;

(3) to support and vote in favor of future acquisitions and divestitures,
capital raises, and other lawful corporate transactions from time to time, that
are mutually acceptable to the Parties to the Shareholders Agreement; and

(4) not to directly or indirectly sell or transfer any of their AQSP stock,
options or warrants as part of an agreement, contract, plan or arrangement of
any nature that is intended to result in a change of control of AQSP, unless
such agreement, contract, plan or arrangement is mutually acceptable to the
Parties to the Shareholders Agreement and is approved by a majority of the Board
of Directors of AQSP.

5. Closing of the Transaction under the Merger Agreement shall be conditioned
upon AQSP offering five-year employment agreements (such employment agreements,
together with the Warrender Employment Agreement, the “Employment Agreements”)
to certain key executives of Lifted (such key executives, together with
Warrender, the “Lifted Key Executives”);

 

Provided, that: (a) the Employment Agreements shall be mutually acceptable to
AQSP, Lundgren and Warrender; (b) the Warrender Employment Agreement shall
include a minimum base salary for Warrender of at least $100,000 per year; and
(c) the Employment Agreements shall also include participation for Warrender and
the other Lifted Key Executives in an annual AQSP management bonus pool, such
bonus pool to be allocated as mutually agreed upon by the Compensation Committee
of the Board of Directors of AQSP, GJacobs, WJacobs, Lundgren and Warrender.

 

6. Closing of the Transaction shall be conditioned upon the completion of a
capital raise of at least Nine Million Dollars ($9,000,000) by AQSP (the
“Capital Raise”).

7. Closing of the Transaction shall be conditioned upon the receipt by Lifted of
a written opinion from Lifted's tax counsel that the Transaction qualifies as a
reorganization that is “tax free” in regard to the Stock Consideration pursuant
to the U.S. tax code and applicable Internal Revenue Service regulations
promulgated thereunder (the “Tax Opinion”).

8. Closing of the Transaction shall be conditioned upon approval of the
Transaction by the Board of Directors of AQSP, and, if necessary, by the
shareholders of AQSP. The board of directors of Lifted and Warrender have all
approved the Transaction, subject only to (a) approval of the Definitive
Documents by Lifted's legal counsel, and (b) the receipt by Warrender of the Tax
Opinion from Lifted's tax counsel.

9. Closing of the Transaction shall be conditioned upon the completion of all
necessary securities filings and the obtaining of any necessary approvals from
the SEC.

--------------------------------------------------------------------------------

3 

--------------------------------------------------------------------------------



Pre-Closing Agreements and Covenants

10. During the period between the signing of this LOI and the execution and
delivery of the Merger Agreement or the termination of this LOI, Lifted and
Warrender shall not directly or indirectly enter into any discussion(s),
negotiation(s), letter(s) of intent, merger(s), reorganization(s), stock
sale(s), asset sale(s) (other than asset sales in the ordinary, normal, and
customary course of Lifted's business), other transaction(s), loan agreement(s),
financing agreement(s) or arrangement(s) of any type, other capital raise(s), or
other contract(s) or arrangement(s) with any third party, or any other
agreement(s), contract(s) or arrangement(s) outside the ordinary course of
Lifted's businesses that would or might delay or make more costly or difficult
the closing of the Transaction.  The Merger Agreement shall include similar
covenants regarding the period between signing the Merger Agreement and the
closing of the Transaction or termination of the Merger Agreement.

11. During the period between the signing of this LOI and the execution and
delivery of the Merger Agreement or the termination of this LOI, Warrender shall
operate Lifted only in accordance with the ordinary, normal and customary course
thereof consistent with past practices. The Merger Agreement shall include
similar covenants regarding the period between signing the Merger Agreement and
the closing of the Transaction or termination of the Merger Agreement.

12. Lifted, Warrender, AQSP, GJacobs, WJacobs and Lundgren shall use
commercially reasonable efforts to cause the closing of the Transaction to occur
as soon as practicable, subject to the fulfillment of all of the conditions
described above.

13. Upon execution and delivery of the Merger Agreement (which shall include, as
exhibits, approved drafts of the Definitive Documents and a Tax Opinion to be
delivered at closing), then and in such event AQSP shall, if but only if AQSP is
requested by Lifted in writing to do so, make a $300,000 loan to Lifted to be
used by Lifted exclusively for growth capital and not to be used to repay any
related party debt of Lifted nor to pay any increased salaries or bonuses to any
of the Lifted Key Executives. If such a loan is made and the Transaction closes,
then this loan shall be extinguished, because post-closing of the Transaction,
Lifted and AQSP will have common ownership. The Merger Agreement shall provide
that if such a loan is made but the Transaction does not close and the Merger
Agreement is terminated, then such loan shall be repaid by Lifted to AQSP in six
equal monthly installments of principal, together with accrued interest at the
rate of 6% per year, with the first such installment due and payable by Lifted
to AQSP on the first day of the first calendar month following the termination
of the Merger Agreement.

Post-Closing Agreements and Covenants

14. Lifted and Warrender acknowledge that AQSP plans to change its name to “CBD
LION CORP.”, and that AQSP plans to change its ticker symbol to “ROAR”, subject
to all necessary approvals. Lifted shall operate as a wholly-owned subsidiary of
AQSP under the Lifted brand,

--------------------------------------------------------------------------------

4 

--------------------------------------------------------------------------------



led by Warrender as Lifted's CEO. WJacobs, Lundgren and Warrender shall serve on
AQSP's internal Office of the President, which shall conceptualize and
articulate AQSP's ongoing CBD industry growth and acquisitions strategies and
initiatives that will be presented to AQSP's CEO and Board of Directors for
approval.

Termination of this LOI

15. This LOI shall terminate, without any payment by or penalty due from any
party, upon execution of the Merger Agreement or if:

(a) The Audit shall not have been completed, or the results of the Audit shall
have not been accepted by AQSP, by an outside date of September 30, 2019;

(b) AQSP has not closed the Capital Raise by an outside date of October 31,
2019;

(c) The Merger Agreement has not been signed by November 30, 2019 (the Merger
Agreement, if executed, shall include an outside closing date of November 30,
2019, or such other date as mutually agreed by the parties);

(d) AQSP shall have delivered written notice to Lifted that AQSP is abandoning
the Transaction due to a determination that the results of the “due diligence”
investigation of Lifted are not acceptable to AQSP; or

(e) Any material provisions of this LOI shall be adjudged by a court or the SEC
to be invalid or unenforceable, and thereafter the parties to this LOI are
unable to mutually agree upon how to proceed forward with the Transaction as
impacted by such court or SEC action.

Miscellaneous

16. Each of the parties to this LOI shall bear its or his own fees and expenses
in connection with the proposed Transactions. Without limiting the generality of
the foregoing, each of the parties to this LOI shall be solely responsible for
the fees and expenses owed by it or him to any lawyers, accountants, financial
advisors, investment bankers, brokers or finders employed by such party.
Notwithstanding the foregoing two sentences, upon execution and delivery of the
Merger Agreement (which shall include, as exhibits, approved drafts of the
Definitive Documents and a Tax Opinion to be delivered at closing), then and in
such event AQSP shall pay or reimburse Lifted for all of the costs and expenses
of the Audit regardless whether the Transaction closes or the Merger Agreement
is terminated.

17. AQSP shall be permitted to publicly disclose this LOI, and to share
information regarding Lifted, on a need-to-know basis, as may be necessary or
desirable in connection with AQSP’s efforts to complete the Capital Raise or to
satisfy the conditions to closing the Transaction, or otherwise as may be
required to comply with applicable securities laws and regulations in the
opinion of AQSP’s securities counsel.

--------------------------------------------------------------------------------

5 

--------------------------------------------------------------------------------



18. Lifted and Warrender acknowledge that AQSP is a publicly traded company and
that unauthorized disclosure of any material information regarding AQSP or the
Transaction could subject the disclosing party to scrutiny and potential
liability under applicable securities laws and regulations.

19. Signatures on this LOI may be signed by hand, or may be transmitted
electronically in pdf formal, and all of such signatures shall be deemed to be
valid original signatures.

We look forward to building a large and successful public company together, for
the mutual benefit of AQSP’s shareholders and executives, Lifted, you and the
other Lifted Key Executives. If the foregoing terms and conditions are
acceptable, please sign below, thanks.

Sincerely,

 

 

 

 

 

ACQUIRED SALES CORP.

 

 

 

 

 

By

/s/ Gerard M. Jacobs

 

/s/ Gerard M. Jacobs

 

Gerard M. Jacobs, CEO

 

Gerard M. Jacobs, in his individual capacity

 

 

 

 

 

 

 

 

 

 

 

/s/ William C. Jacobs

 

 

 

William C. Jacobs, in his individual capacity

 

 

 

 

 

 

 

 

 

 

 

/s/ Erik S. Lundgren

 

 

 

Erik S. Lundgren, in his individual capacity

 

 

 

 

 

Accepted and agreed upon, intending to be legally bound hereby:

 

 

 

WARRENDER ENTERPRISE INC. D/B/A LIFTED LIQUIDS

 

 

 

 

 

By

/s/ Nicholas S. Warrender

 

/s/ Nicholas S. Warrender

Nicholas S. Warrender, CEONicholas S. Warrender, in his individual capacity 

--------------------------------------------------------------------------------

6 